Citation Nr: 0833430	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-40 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an inner ear 
disorder, to include vertigo and dizziness, claimed as 
secondary to service-connected tinnitus.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right low back 
disorder.

4.  Entitlement to service connection for chronic 
indigestion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In July 2008, the veteran testified before the undersigned at 
the RO.

The issues of entitlement to service connection for an inner 
ear disorder, to include vertigo and dizziness, claimed as 
secondary to service-connected tinnitus, entitlement to 
service connection for a right shoulder disorder, and 
entitlement to service connection for chronic indigestion are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A right low back disorder was not manifest during service and 
is not related to the veteran's active service, and arthritis 
was not manifest within a year after discharge.


CONCLUSION OF LAW

A right low back disorder was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in February 2007 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  That 
letter informed the veteran of what the evidence needed to 
show in order to substantiate his claim for service 
connection.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in April 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board additionally notes that it appears that some of the 
veteran's service medical records were destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  The veteran was informed of the absence of 
some of his records in February 2008 and told to submit 
alternative forms of evidence.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has not been 
afforded an examination with regard to issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the 
Board finds, as will be discussed below, that the veteran is 
not a credible historian with regard to his back disorder.  
In addition, while some of his service records are 
unavailable, those that are associated with the claims file 
contain no evidence of a back disorder.  Therefore, 
scheduling the veteran for an examination is unnecessary in 
this case.  Duenas v. Principi, 18 Vet. App. 512 (2004).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran has contended that he has a disorder of the right 
low back that is due to his active service.

As noted above, it appears that at least some of the 
veteran's service medical records were destroyed in a fire.  
However, some of the records are partially legible.  When 
examined for release from active duty, the veteran's 
musculoskeletal system was normal.  The date of this 
examination is not available.  In a report of medical 
history, completed after the veteran had two years of active 
duty, the veteran did not report a history of back pain.  In 
a summary of the veteran's reported medical history, the 
physician noted no treatment for the veteran's back.

Private treatment records dated from October 1987 to May 1996 
show the veteran sustained an injury to his back in October 
1987 when, while at work, he bent over to pick up a 
transmission and put it on a table.  He reported no pain of 
this nature before.  The diagnosis was lumbar disc syndrome 
without sciatica.  A September 1988 entry shows the veteran 
had a herniated disc.  In October 1988, the veteran underwent 
laminectomy and discectomy.  In April 1990 and August 1991, 
the veteran underwent lumbar arthrodesis.  A May 1996 
treatment record shows the history of the veteran having been 
injured at work in 1987.

A September 2003 private treatment record shows the veteran 
had a long history of back pain, having been treated in that 
office since 1991.  In 1991, he underwent fusion.

A December 2004 VA treatment record shows the veteran 
complained of low back pain.  He was diagnosed with arthritis 
low in the spine following a lumbosacral 
X-ray.

In July 2008, the veteran testified before the undersigned.  
He indicated that he injured his back in service while 
pulling up on a bar.  He indicated that he was treated for 
his back for a week and transferred to a hospital.  He stated 
that he did not undergo a discharge physical when he was 
discharged at Fort Bliss.  He was just told to go to VA if he 
had any problems.  He stated that he did not tell his 
employer that he had a previous back injury in service.  He 
denied any injuries while working.

Based on a review of the record, the Board finds that service 
connection is not warranted for a right low back disorder.  
While the veteran contends that he injured his back in 
service, the more probative evidence shows that it was not 
injured until 1987, when he suffered an on-the-job injury.  
Although the veteran reports that he did not undergo a 
separation physical from service, the service medical records 
show that he did undergo a physical examination prior to 
release from active duty.  The document shows that this 
physical occurred at Fort Bliss, which is where the veteran 
testified he separated from service.

The separation examination shows the veteran's spine and 
musculoskeletal system was normal.  No defects or diagnoses 
were noted.  Furthermore, a report of medical history, 
completed by the veteran at Fort Bliss, after having two 
years of service, shows he did not report a history of back 
pain.  At the same time, the veteran did report a history of 
right shoulder pain, and treatment for indigestion was noted.  
The examining physician addressed no complaints of back pain 
and found that the veteran's spine was normal.

Furthermore, while the veteran now reports an injury during 
service, when he initially sought treatment in 1987 for a 
work-related injury, the veteran reported no prior history of 
back pain or injury.  Private treatment dated from 1987 to 
1996 consistently showed an origination of the veteran's back 
disorder has having occurred in 1987.  Throughout these years 
of treatment, the veteran never reported an in-service back 
injury to his treating physician.  It was not until the 
veteran filed a claim for benefits that he reported that he 
injured his back while in service.

Furthermore, the veteran testified during his hearing with 
the undersigned that he did not undergo a separation physical 
and that he had no work-related injury of his back.  The 
service medical records and the private treatment records 
show this is not the case.  The Board finds that the 
treatment and examination records, which were created 
concurrent with the veteran's treatment, are more probative 
evidence than his statements more than fifty years after 
separation.  In addition, the Board affords great weight to 
the medical history a veteran reports to a physician the 
first time he seeks treatment.  In 1987, the veteran only 
reported a recent work-related injury and denied previous 
pain in his back.  Therefore, the Board finds that, with 
respect to this issue, the veteran is not a credible 
historian.  As such, the probative evidence of record shows 
the veteran first incurred a back injury in 1987, more than 
thirty years after separation from service, and was first 
diagnosed with arthritis after that injury.  No continuity is 
shown since service.

Therefore, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a right low back disorder is denied.


REMAND

During his July 2008 hearing, the veteran indicated that his 
ears were last examined at the VA medical center 
approximately six months prior to the hearing.  The most 
recent record regarding the veteran's ears from the VA 
medical center that is associated with the claims file is 
dated in April 2007, more than a year prior to the Board 
hearing.  Therefore, a remand is necessary with regard to 
this issue to request the VA treatment records specified by 
the veteran.

Regarding the veteran's claims of entitlement to service 
connection for a right shoulder disorder and chronic 
indigestion, the Board notes that the veteran's examination 
conducted upon release from active duty shows his upper 
extremities, abdomen, and viscera were normal.  However, the 
veteran reported a history of painful or "trick" shoulder 
or elbow at that time.  He denied a history of frequent 
indigestion.  Nevertheless, the examining physician noted 
that the veteran had been treated for indigestion while in 
service.  It also appears he had a history of right lower 
quadrant pain in cold weather.  The veteran also had a right 
shoulder that occasionally ached.  These notes on the 
veteran's service medical records are consistent with his 
report of having been treated for his right shoulder and 
indigestion in service.  One service record shows complaints 
of diarrhea.  Given the likely absence of additional service 
medical records due to a fire in 1973 at the NPRC, the Board 
finds that a remand is necessary to determine whether any 
currently diagnosed right shoulder or digestive problem is 
related to the veteran's treatment for these symptoms in 
service.

Accordingly, the case is REMANDED for the following action:

1.  Request VA records regarding the 
veteran's ears and auditory acuity from 
May 2007 forward.

2.  Schedule the veteran for an 
examination to determine the etiology of 
any digestive disorder found to be 
present.  The veteran's claims file and 
service records should be reviewed.  Upon 
examination and review of the record, the 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed digestive disorder is related 
to any disease or injury in service.

The complete rationale for all opinions 
expressed should be fully discussed in 
the examination report.


3.  Schedule the veteran for an 
examination to determine the etiology of 
any right shoulder disorder found to be 
present.  The veteran's claims file and 
service records should be reviewed.  Upon 
examination and review of the record, the 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed right shoulder disability is 
related to any disease or injury in 
service.

The complete rationale for all opinions 
expressed should be fully discussed in 
the examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


